El Juez Asociado Señor Pérez Pimentel
emitió la opi-nión del Tribunal.
Manuel Rosado Marzán interpuso acción de divorcio contra su esposa Marcelina García ante el Tribunal Superior de Puerto Rico. En una demanda enmendada alegó como causa de acción que “la demandada al casarse con el demandante se encontraba en estado de embarazo de otro hombre, ya que el demandante no había tenido relaciones sexuales con la de-mandada hasta el momento del casamiento y la demandada dió a luz el 20 de febrero de 1954 exactamente seis (6) meses tres (3) días después de la fecha de haber contraído matri-monio; “que esta actuación de parte de la demandada para con el demandante al engañarlo en esta forma le ha ocasio-nado serios desajustes emocionales y espirituales ya que la demandada a quien él creía una mujer virgen en el momento del matrimonio resultó en estado de embarazo para esa fecha.”
La demandada solicitó la desestimación de esta demanda por el fundamento de que en ella no se exponían hechos cons-titutivos de una causa de acción. Declarada sin lugar dicha moción, contestó negando generalmente todos los hechos.
Después de celebrarse un juicio en los méritos, el tribunal a quo dictó sentencia decretando el divorcio entre las partes por la causal de trato cruel e injurias graves por parte de la mujer hacia el marido y declaró además, que el hijo nacido dentro del matrimonio el día 21 de febrero de 1954 no es hijo del demandante Rosado Marzán. Como base de dicha sentencia, el tribunal a quo, formuló las siguientes únicas conclusiones de hecho:
“La prueba ha convencido al Tribunal que el 17 de agosto de 1953 Manuel Rosado Marzán contrajo matrimonio con Mar-celina Rivera García; que cuando Marcelina se casó con Manuel ya estaba embarazada de otro hombre que no es el demandante; que el demandante se dió cuenta de esta situación e inmediata-mente entregó a Marcelina a su padre explicándole el porqué de este rompimiento súbito. La demandada dió a luz el día 21 de febrero de 1954. Para agosto 17 de 1953, cuando se casó, *160ya estaba encinta y el padre de la criatura no era precisamente Manuel Eosado Marzán, persona ésta que había llegado de servir al Ejército en Alemania el 24 de junio de 1953.
“Entiende el Tribunal que la actitud asumida en este asunto por Marcelina Kivera García envuelve trato cruel e injurias graves y por tal causa debe dictarse sentencia declarándose con lugar la demanda, con las costas a cargo de la demandada, in-cluyendo la suma de cien dólares ($100) para los honorarios del abogado del demandante.”
En este recurso la demandada-apelante imputa varios errores al tribunal sentenciador. Sin embargo bastará que consideremos el más importante de ellos, a saber: si los hechos alegados y considerados probados constituyen el trato cruel o las injurias graves que el Código Civil establece como causa de divorcio.
Corresponde a la legislatura el poder de regular la insti-tución del matrimonio, su celebración, régimen y disolución por tratarse de cuestiones de política e interés públicos. En su consecuencia, el divorcio, que es una de las formas de disolver el matrimonio, sólo puede concederse de la manera y por las causas establecidas en la ley.(1)
Nuestro Código Civil, en su art. 96 [31 L.P.R.A., see. 321], enumera diez causas de divorcio. No existen otras. El embarazo antenupcial de la mujer por otro hombre, sin que el marido tenga conocimiento de ello al momento de con-traer matrimonio, no figura expresamente en nuestro Có-digo como una de las causas de divorcio. De suerte que a menos que este hecho se considere como constitutivo del “trato cruel o las injurias graves”, que señala el citado art. 96 del Código Civil, en su inciso 4 como causa de divorcio, la acción de divorcio ejercitada por el demandante-apelado en este caso no puede prosperar.
*161En múltiples ocasiones hemos examinado la conducta de uno de los cónyuges hacia el otro para determinar, si a los efectos del divorcio, tal conducta constituye trato cruel e in-jurias graves.(2) Sin embargo, nunca antes pasamos sobre la cuestión que está ahora ante nos. Tampoco hemos en-contrado decisión alguna en las jurisdicciones americanas que sostenga que el hecho de que la mujer oculte al marido su estado de embarazo de otro hombre, al contraer matrimonio, siendo además dicho hecho desconocido por el marido, cons-tituya el trato cruel y las injurias graves que la ley señala como causa de divorcio. Discutiendo lo que constituye “cruel-dad mental”, Nelson, en su obra Divorce and Annulment, sec. 6.06, pág. 222, dice que los actos constitutivos de crueldad mental, considerados aisladamente o en conexión con otros, presentan una variedad infinita y que incluyen hasta la ocul-tación del embarazo antenupcial. En apoyo de esta afirma-ción el indicado autor cita las anotaciones en 13 A.L.R. 1435; pero a poco que se examine la referida anotación, se verá que la jurisprudencia allí citada no ha resuelto que el emba-razo antenupcial de la mujer por otro hombre sin que el ma-rido tenga conocimiento de ello al momento de contraer ma-trimonio, constituya trato cruel e injurias graves. Lo que ocurre es que los estatutos de algunos Estados establecen ese hecho como causal de divorcio. En otros Estados la conducta de la mujer al ocultar al marido su estado de embarazo al momento de contraer matrimonio, se considera como un fraude que autoriza al marido a solicitar la nulidad del ma-trimonio. (3) Es significativo, sin embargo, que en aquellos *162■Estados donde el embarazo antenupcial es causa de divorcio (véase escolio 3) también existe como causa de divorcio adi-cional, separada e independiente de aquélla, el trato cruel. (4)
En América Central, los códigos de las repúblicas de Honduras, Nicaragua y El Salvador incluyen como causa de divorcio el embarazo de la mujer por otro hombre, antes de la celebración del matrimonio cuando esta condición es igno-(rada por el marido al momento de celebrarse la boda. Sin embargo, en dichos códigos se consignan también como otra causal de divorcio, el trato cruel y las injurias graves. Ireland & Galindez, Divorce in the Americas, (1947) págs. 186, 210 y 245.
 De todo lo expuesto anteriormente puede concluirse que el embarazo antenupcial de la mujer, no ha sido considerado como trato cruel e injurias graves hacia el marido engañado y que solamente se ha concedido el divorcio, a base de ese hecho, en aquellas jurisdicciones donde el estatuto ex-presamente lo consigna como una causa de divorcio.(5) En ausencia de un estatuto en contrario, el divorcio es la disolución del vínculo matrimonial por una causa surgida después d,e su celebración, basado, desde luego, en la teoría de *163la existencia de un matrimonio válido. (6) Ciertamente no puede decirse que el engaño perpetrado por la mujer, ocul-tando a su marido su estado de embarazo por otro hombre, al contraer matrimonio, es un hecho que surge después de la celebración del matrimonio. No se olvide que precisamente el demandante en este caso, funda su acción de divorcio en la ocultación del estado físico de la demandada. El deman-dante descubrió el hecho después de celebrado el matrimonio pero el acto de crueldad, si alguno, no consiste en que la mujer continuara ocultando su estado físico después del ma-trimonio. Si fuéramos a calificar de cruel la actitud de la demandada, tendríamos que referirnos a su actitud antenup-cial, a la ocultación del hecho del embarazo en el momento y antes de la celebración del matrimonio que según el de-mandante, le ha ocasionado serios desajustes emocionales y espirituales; pero los actos de crueldad o las injurias graves ocurridas antes del matrimonio no son causa de divorcio en Puerto Rico. (7) Resolvemos, en su consecuencia, que la ac-ción de divorcio no procede en el caso de autos. (8)

Debe revocarse la sentencia recurrida y dictarse otra de-clarando sin lugar la demanda con las costas.

Los Jueces Presidente Sr. Negrón Fernández y Asociado Sr. Saldaña disintieron.

 Pérez Valdivieso v. León, 52 D.P.R. 512; 17 Am. Jur., sec. 7, pág. 150; 27 C.J.S., sec. 8, pág. 527; Keezer, Marriage and Divorce, sec. 4, pág. 10; Schouler, Divorce Manual, secs. 12 y 13, pág. 14 y siguientes; Kasal v. Kasal, 35 N.W.2d 745, 746 y casos citados al escolio 1; Gerber v. Gerber, 64 N.W.2d 779, 781; Moody v. Moody, 288 P.2d 229, 230; Fix v. Fix, 204 P.2d 1066.


 Véase Morales v. Vélez, 75 D.P.R. 960; Bosch v. Ruiz, 68 D.P.R. 945; Marques v. Rivera, 68 D.P.R. 719; Gómez v. Trujillo, 59 D.P.R. 468; Arce v. Lebis, 50 D.P.R. 899; Manich v. Quero, 38 D.P.R. 93; Forteza v. Enrich, 18 D.P.R. 27; Morales v. Rivera, 8 D.P.R. 463; Cruz v. Domínguez, 8 D.P.R. 580.


 E1 embarazo antenupcial de la mujer por otro hombre al momento de contraer matrimonio y desconocido por el marido es causa de divorcio en los Estados de Alabama,, Arizona, Georgia, Iowa, Kansas, Kentucky, Mississipi, Missouri, New Mexico, North Carolina, Oklahoma, Tennessee, Virginia y Wyoming. Véase Vernier, American Family Laws, tomo 2, *162págs. 66 a 71; The Truth About Divorce, Ploscowe, págs. 264-294; Anotaciones en 13 A.L.R. 1436; Keezer, Marriage and Divorce (3ra. ed.), sec. 491, pág. 628. En otros Estados el embarazo antenupcial es causa de nulidad y no de divorcio. Para un amplio estudio sobre esta cuestión, véase 2 Bishop Marriage, Divorce and Separation, págs. 208-219. Revistas jurídicas que tratan la cuestión del embarazo como causa de divorcio o nulidad son: Kingley, Fraud as a Ground for Annulment of a Marriage, 18 So. Cal. L. Rev. 215; Recent Cases, 91 U. Pa. L. Rev. 473; Robert E. Lull, Annulment of Marriage for Fraud, 32 Cornell L. Q. 424; Walter L. Miller, Annulment of Marriage for Fraud: Antenupcial Pregnancy, 6 Cornell L. Q. 328; Recent Decisions, 16 Va. L. Rev. 387.


 Esto es así excepto en los Estados de North Carolina y Virginia, donde el trato cruel es causa de separación de mesa y tálamo pero no de divorcio absoluto. “The General Statutes of North Carolina” (1960), Vol. 2A, sec. 20, pág. 622; Code of Virginia, (1950), vol. 4, sec. 20-95, pág. 410.


 17 Am. Jur., Divorce & Separation, sec. 144, pág. 352 (ed. 1957) ; Anotación en 15 A.L.R.2d pág. 694.


 Rambo v. Rambo, 16 So.2d 4; García v. García, 232 S.W.2d 782, 783 (1950); Mazzei v. Cantales, 112 A.2d 205, 208 (1955); In re Crump’s Estate, 166 P.2d 684, 688 (1946); Goff v. Goff, 125 P.2d 848, 852 (1942).


 Louisiana reconoce, además de la muerte de uno de los cónyuges, dos maneras de disolver el vínculo matrimonial, a saber, el divorcio y la nulidad. Estas dos maneras de disolución se complementan entre sí pues mientras el divorcio sólo puede concederse por causas que surgen después del matrimonio, la nulidad sólo puede ser decretada por una causa que existió con anterioridad al matrimonio o contemporáneamente con éste. 24 Tul. L. Rev. 217; Vernier, supra, Vol. 1, sec. 50, pág. 239.


 Sin embargo, por la forma en que quedó trabada la controversia en virtud de las alegaciones y la prueba practicada, no hemos entrado a considerar si el demandante-apelado tiene o no una causa de acción sobre nulidad de matrimonio.